Upon the trial of this appellant under an indictment which charged him with assault to murder, he was convicted of an assault upon the alleged injured party and the jury fixed his fine at two hundred dollars. Failing to pay the fine and costs, or to confess judgment therefor, the court, as the law requires, duly sentenced him to hard labor for the county, the term thereof being fixed by the Statute. The trial court also sentenced him to six months hard labor for the county as additional punishment.
The testimony adduced upon the trial consisted of that for the State. It was not in conflict and was ample in our opinion to support the judgment of conviction from which this appeal was taken.
After a careful examination of the entire evidence and incidents of the trial we find no error in any ruling of the court and the record proper is without error apparent thereon. It would serve no purpose to discuss at length the few exceptions reserved to the court's rulings.
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.